DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments and remarks filed October 25, 2022.  Claims 1-6 are currently pending.

Examiner’s Note
The current Application claims 371 benefit to PCT/IB2016057366 filed December 5, 2016, which has two provisional applications. The first is 62/361150 filed July 12, 2016 and the second is 62/272367 filed December 29, 2015. 

Looking through the claims: 

Claims 1-6 are only described in 62/361150 filed July 12, 2016, therefore these claims only get the filing date of 62/861150. More specifically, the provides tracking of the detected object or subject of interest by the Tele camera.

Response to Arguments
Applicant's arguments and amendment filed October 25, 2011 with regards to the provisional filing date of 62/272367 and the objection to the abstract have been fully considered but they are not persuasive.
In regards to the Applicant’s arguments about claims 1-6 not receiving the priority date of Provisionally filed Application 62/272376 filed December 29, 2015 (page 5-7 of Applicant’s Arguments), Examiner respectfully disagrees. First, the Applicant points to page 9, lines 18-32 of 62/272367 stating “autonomous tracking of the object or subject of interest by the Tele camera”. The Applicant is incorrect in this statement. The section pointed to does describe automatically scanning the FOVt from a right most position to a left most position on the screen. Examiner would like to note that scanning is not the same as tracking an object. Scanning is defined as to examine systematically in order to obtain data especially for display or storage. Tracking an object is defined as following an object or plot a moving path of an object/target/subject. Tracking an object/target/subject is nowhere described in 62/272376. The only type of movement described is a scanning motion that is not connected to a specific object/target/subject, just movement of a FOV back and forth on a screen. These are two different types of movements. Also, the Applicant argues that in the instant application on page 11, line 32 to page 12, line 15 of the instant application does teach the tracking of an object as claimed, Examiner agrees. Sure, the instant application describes the tracking limitation, but this does not mean that the provisional application 62/272367 teaches the tracking of the object. To get the provisionally filed date, the provisional filed application has to teach this limitation and it does not (see arguments above). From this argument the claims 1-6, since they describe “autonomously tracking and object or subject of interest” and this limitation is not clearly described in provisional filed application 62/272376, then the claims do not get the filing date of December 29, 2015. 

In regards to the amendments made to the abstract to overcome the objection, the Examiner disagrees that they overcome the objection. The Applicant has now amended the abstract to appear more like a claim, which is not a single paragraph which describes the disclosure in narrative form, within 50 to 150 words.

Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection as set forth below.
The Examiner has noted that figures 2, 6 and 7 of McMordie does teach the optical path folding element as a single mirror that is rotates/moves about two separate axes. So, the Examiner has switched the rejection to include only the embodiment of figure 1, 5 and 8. More specifically the mirror 505 in figure 5, will be the optical path folding element that moves around a single axis to shift the FOVt. Mirror 505, moves about the vertical axis only, see fig. 5. The Non-statutory double patenting and 35 USC 103 rejections will now be in view of McMordie figure 1, 5 and 8. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The Applicant filed another abstract, but now the abstract is written more like a claim than an abstract. Please fix. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical path folding element” in claims 1 and 6, which is described on page 2, lines 16-22 as a reflecting element, such as a prism or mirror.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10578948 in view of Kim et al. (US 20160381289), McMordie et al. (US 20110063446) and Wakabayashi (US 20110018970). 
In regards to claim 1, 10578948 teaches a digital camera (claims 1 and 5) comprising: a Wide camera with a Wide field of view (FOVw) (claim 1, lines 2-5); and a folded Tele camera with a Tele field of view (FOVt) (claim 1, lines 6-10) and including an optical path folding element (OPFE), wherein a movement of the OPFE shifts FOVt (claim 1, lines 11-15), and provides tracking of the object or subject of interest by the Tele camera (claim 5), but does not specifically teach the FOVt is smaller than the FOVw, shifts FOVt in response to recognition of an object or subject of interest detected in images from the Wide or Tele cameras by an algorithm running in a smartphone and a user interface for operating the Wide and Tele cameras to capture a Wide image and a Tele image and the movement of the OPFE is around a single axis. Kim teaches a Wide camera with a Wide field of view (FOVw) (20); and a Tele camera with a Tele field of view (FOVt) (30) smaller than the FOVw (paragraph 95 and 96), wherein a movement of the FOVt (30) in response to recognition of an object or subject of interest detected in images from the Wide or Tele cameras (20/30) by an algorithm running in a smartphone (see fig. 1 and 15, paragraph 11, 92, 98, 182, 183, 239 and 247), and provides tracking of the object or subject of interest by the Tele camera (paragraph 98, 182, 228 and 291); and a user interface (paragraph 186 and 193, fig. 10-12) for operating the Wide and Tele cameras to capture a Wide image and a Tele image (paragraphs 186, 192-195 and fig. 11-12). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to track an object using the FOVt and FOVw, with a user interface and algorithm on a smartphone similar to Kim with the structure of 10578948 in order to track the motion of an object in a scene with a smartphone for a versatile design dual camera structure providing for higher quality image formation. 10578948 as modified by Kim does not specifically teach the movement of the OPFE is around a single axis. McMordie teaches wherein a movement of an OPFE (505/110) around a single axis (vertical axis) shifts a FOVt in response to recognition of an object or subject of interest detected in images from Wide (105) or Tele cameras (500/120) (paragraphs 2, 28, 39 and 40). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the OPFE move around a single axis similar to McMordie with the OPFE of 10578948 as modified by Kim in order to track the object in a with a device at a lower cost while still maintaining accuracy providing for a less expensive design.  
In regards to claim 2, 10578948 as modified by Kim and McMordie teaches the smartphone of claim 1, wherein the user interface comprises a screen adapted to display at least one of the Wide image or the Tele image (Kim, paragraphs 186, 192-195 and fig. 11-12), but does not specifically teach displaying at least one icon. Wakabayashi teaches wherein an user interface comprises a screen adapted to display at least one icon and at least one of a Wide image or a Tele image (figure 4, paragraph 120 and 156). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the user interface display an icon as well as one of the images similar to Wakabayashi with the display of 10578948 as modified by Kim in order to allow the user to view the image while being able to access an operation of the camera in the smartphone providing for a more versatile design.
In regards to claim 3, 10578948 as modified by Kim, McMordie  and Wakabayashi teaches the smartphone of claim 2, wherein the screen is further adapted to display simultaneously captured Tele and Wide images (Kim, see fig. 10-12, paragraphs 186, 192-195). 
In regards to claim 4, 10578948 as modified by Kim, McMordie and Wakabayashi teaches the smartphone of claim 2, wherein the screen is further adapted to display a video including simultaneously captured frames from the Tele and Wide cameras (Kim, paragraph 110, 213 and 220).
In regards to claim 5, 10578948 as modified by Kim, McMordie and Wakabayashi teaches the smartphone of claim 3, wherein the screen is further adapted to display a visible frame that shows and defines the FOVt within the FOV w (Wakabayashi, paragraphs 118-120).
In regards to claim 6, 105789948 teaches a digital camera (claims 1 and 5) comprising: a Wide camera with a Wide field of view (FOVw) (claim 1, lines 2-5); and a folded Tele camera with a Tele field of view (FOVt) (claim 1, lines 6-10) and including an optical path folding element (OPFE), wherein a movement of the OPFE shifts FOVt (claim 1, lines 11-15), and provides tracking of the object or subject of interest by the Tele camera (claim 5) and camera controlling the movement of the OPFE (claim 1 and 5), but does not specifically teach the FOVt is smaller than the FOVw, shifts FOVt in response to recognition of an object or subject of interest detected in images from the Wide or Tele cameras by an algorithm running in a smartphone and a camera controller and the movement of the OPFE is around a single axis. Kim teaches a Wide camera with a Wide field of view (FOVw) (20); and a Tele camera with a Tele field of view (FOVt) (30) smaller than the FOVw (paragraph 95 and 96), wherein a movement of the FOVt (30) in response to recognition of an object or subject of interest detected in images from the Wide or Tele cameras (20/30) by an algorithm running in a smartphone (see fig. 1 and 15, paragraph 11, 92, 98, 182, 183, 239 and 247), and provides tracking of the object or subject of interest by the Tele camera (paragraph 98, 182, 228 and 291); and a camera controller for controlling the movement of the FOVt (paragraph 98 and 239). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to track an object using the FOVt and FOVw, with a controller and an algorithm on a smartphone similar to Kim with the structure of 10578948 in order to track the motion of an object in a scene with a smartphone for a compact and versatile design dual camera structure providing for higher quality image formation. 10578948 as modified by Kim does not specifically teach the movement of the OPFE is around a single axis. McMordie teaches wherein a movement of an OPFE (505/110) around a single axis (vertical axis) shifts a FOVt in response to recognition of an object or subject of interest detected in images from Wide (105) or Tele cameras (500/120) (paragraphs 2, 28, 39 and 40). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the OPFE move around a single axis similar to McMordie with the OPFE of 10578948 as modified by Kim in order to track the object in a with a device at a lower cost while still maintaining accuracy providing for a less expensive design.  

Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 11392009 in view of McMordie et al. (US 20110063446) and Wakabayashi (US 20110018970). 
In regard to claim 1, 11392009 teaches a smartphone (claims 12, 14 and 15) comprising: a Wide camera with a Wide field of view (FOVw) (claim 12, lines 2-3); and a folded Tele camera with a Tele field of view (FOVt) smaller than the FOVw (claim 12, lines 4-15, the Tele camera is orthogonal t the Wide camera) wherein a movement of the FOVt in response to recognition of an object or subject of interest detected in images from the Wide or Tele cameras by an algorithm running in the smartphone (claims 12, lines 16-20, claims 14 and 15, in order to use the user-interface to operate the digital camera of the smartphone, there would be some sort of software/algorithm/processing method), and provides tracking of the object or subject of interest by the Tele camera (claims 12, lines 16-20); and a user interface for operating the Wide and Tele cameras to capture a Wide image and a Tele image (claims 12, 14 and 15), but does not specifically teach including an optical path folding element (OPFE), wherein a movement of the OPFE around a single axis shifts the FOVt in response to recognition of an object or subject of interest detected in images from the Wide or Tele cameras and . McMordie teaches an optical path folding element (OPFE) (110/505), wherein a movement of the OPFE (110/505) around a single axis (vertical axis only, mirror 505) shifts a FOVt in response to recognition of an object or subject of interest detected in images from a Wide (105) or Tele (120/500) cameras (fig. 1, 5 and 8, paragraph 2, 28, 39 and 40). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an OPFE with the folded tele camera of 11392009 similar to McMordie in order to follow an object with the tele camera efficiently providing for more accurate and efficient tracking and recognition of objects within a scene.
In regards to claim 2, 11392009 as modified by McMordie teaches the user interface for operating the Wide and Tele cameras to capture a Wide image and a Tele image (claims 12, 14 and 15) of the smartphone of claim 1, but does not specifically teach the user interface comprises a screen adapted to display at least one icon and at least one of the Wide image or the Tele image. Wakabayashi teaches wherein an user interface comprises a screen adapted to display at least one icon and at least one of a Wide image or a Tele image (figure 4, paragraph 120 and 156). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the user interface display include a screen with an icon as well as one of the images similar to Wakabayashi with the display of 11392009 as modified by McMordie in order to allow the user to view the image while being able to access an operation of the camera in the smartphone providing for a more versatile design.
In regards to claim 3, 11392009 as modified by McMordie and Wakabayashi teaches the smartphone of claim 2, wherein the screen is further adapted to display simultaneously captured Tele and Wide images (Wakabayashi, see fig. 4, 30a wide and 30b tele image, paragraphs 118-120). 
In regards to claim 4, 11392009 as modified by McMordie and Wakabayashi teaches the smartphone of claim 2, wherein the screen is further adapted to display a video including simultaneously captured frames from the Tele and Wide cameras (Wakabayashi, paragraphs 118-120).
In regards to claim 5, 11392009 as modified by McMordie and Wakabayashi teaches the smartphone of claim 3, wherein the screen is further adapted to display a visible frame that shows and defines the FOVt within the FOV w (Wakabayashi, Wakabayashi, see fig. 4, frames 30a wide and 30b tele image, paragraphs 118-120). 
In regards to claim 6, 11892009 teaches a smartphone (claims 12, 14 and 15) comprising: a Wide camera with a Wide field of view (FOVw) (claim 12, lines 2-3); and a folded Tele camera with a Tele field of view (FOVt) smaller than the FOVw (claim 12, lines 4-15, the Tele camera is orthogonal t the Wide camera) wherein a movement of the FOVt in response to recognition of an object or subject of interest detected in images from the Wide or Tele cameras by an algorithm running in the smartphone (claims 12, lines 16-20, claims 14 and 15, in order to use the user-interface to operate the digital camera of the smartphone, there would be some sort of software/algorithm/processing method), and provides tracking of the object or subject of interest by the Tele camera (claims 12, lines 16-20); and a camera for controlling the movement of the FOVt (claims 12, 14 and 15), but does not specifically teach including an optical path folding element (OPFE), wherein a movement of the OPFE around a single axis shifts the FOVt in response to recognition of an object or subject of interest detected in images from the Wide or Tele cameras, and a camera controller. McMordie teaches an optical path folding element (OPFE) (110/505), wherein a movement of the OPFE (110/505) around a single axis (vertical axis only, mirror 505) shifts a FOVt in response to recognition of an object or subject of interest detected in images from a Wide (105) or Tele (120) cameras (fig. 1, 5 and 8, paragraph 2, 28, 39 and 40) and a camera controller (125) for controlling the movement of the OPFE (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an OPFE and camera controller with the folded tele camera of 11392009 similar to McMordie in order to follow an object with the tele camera efficiently providing for more accurate and efficient tracking and recognition of objects within a scene.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160381289) in view of McMordie et al. (US 20110063446).
Re claim 1: Kim teaches a smartphone (fig. 1 and 9-12, paragraph 89) comprising: a Wide camera (20) with a Wide field of view (FOVw) (paragraph 93); and a Tele camera (30) with a Tele field of view (FOVt) smaller than the FOVw (paragraphs 93, 95 and 96), wherein a movement of the FOVt in response to recognition of an object or subject of interest detected in images from the Wide or Tele cameras (20/30) by an algorithm running in the smartphone (paragraph 11, 89, 92, 98, 182, 183, 239 and 247, fig. 1 and 15), and provides tracking of the object or subject of interest by the Tele camera (30) (paragraph 98, 182, 228 and 291); and a user interface (paragraph 186 and 198, fig. 10-12) for operating the Wide and Tele cameras (20/380) to capture a Wide image and a Tele image (paragraphs 186, 192-195 and fig. 11-12), but does not specifically teach a folded Tele camera, including an optical path folding element (OPFE), wherein a movement of the OPFE around a single axis shifts the FOVt in response to recognition of an object or subject of interest detected in images from the Wide or Tele cameras. McMordie teaches an optical path folding element (OPFE) (110/505), wherein a movement of the OPFE (110/505) around a single axis (vertical axis only, mirror 505) shifts a FOVt in response to recognition of an object or subject of interest detected in images from a Wide (105) or Tele (120) cameras (fig. 1, 5 and 8, paragraph 2, 28, 39 and 40). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an OPFE with the tele camera of Kim similar to McMordie in order to follow an object with the tele camera efficiently without moving the tele camera itself reducing vibrations in the camera providing for more accurate and efficient tracking and recognition of objects within a scene.
Re claim 6: Kim teaches a smartphone (fig. 1 and 9-12, paragraph 89) comprising: a Wide camera (20) with a Wide field of view (FOVw) (paragraph 93); and a Tele camera (30) with a Tele field of view (FOVt) smaller than the FOVw (paragraphs 93, 95 and 96), wherein a movement of the FOVt in response to recognition of an object or subject of interest detected in images from the Wide or Tele cameras (20/30) by an algorithm running in the smartphone (paragraph 11, 89, 92, 98, 182, 183, 239 and 247, fig. 1 and 15), and provides tracking of the object or subject of interest by the Tele camera (30) (paragraph 98, 182, 228 and 291); and a camera controller for controlling the movement of the FOVt (paragraph 98 and 239), but does not specifically teach an optical path folding element (OPFE), wherein a movement of the OPFE around a single axis shifts the FOVt in response to recognition of an object or subject of interest detected in images from the Wide or Tele cameras, and the camera controller for controlling the movement of the OPFE. McMordie teaches an optical path folding element (OPFE) (110/505), wherein a movement of the OPFE (110/505) around a single axis (vertical axis only, mirror 505) shifts a FOVt in response to recognition of an object or subject of interest detected in images from a Wide (105) or Tele (120) cameras (fig. 1, 5 and 8, paragraph 2, 28, 39 and 40) and a camera controller (125) for controlling the movement of the OPFE (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an OPFE and control the movement of the OPFE with the camera controller with the tele camera of Kim similar to McMordie in order to follow an object with the tele camera efficiently without moving the tele camera itself reducing vibrations in the camera providing for more accurate and efficient tracking and recognition of objects within a scene.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160381289) as modified by McMordie et al. (US 20110063446) as applied to claim 1 above, and further in view of Wakabayashi (US 20110018970).
Re claim 2: Kim as modified by McMordie teaches wherein the user interface comprises a screen adapted to display at least one of the Wide image or the Tele image (Kim, paragraphs 186, 192-195 and fig. 11-12), but does not specifically teach displaying at least one icon. Wakabayashi teaches wherein an user interface comprises a screen adapted to display at least one icon and at least one of a Wide image or a Tele image (figure 4, paragraph 120 and 156). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the user interface display an icon as well as one of the images similar to Wakabayashi with the display of Kim as modified by McMordie in order to allow the user to view the image while being able to access an operation of the camera in the smartphone providing for a more versatile design.
Re claim 3: Kim as modified by McMordie and Wakabayashi teaches the smartphone, wherein the screen is further adapted to display simultaneously captured Tele and Wide images (Kim, see fig. 10-12, paragraphs 186, 192-195 and Wakabayashi, see fig. 4, 30a wide and 30b tele image, paragraphs 118-120). 
Re claim 4: Kim as modified by McMordie and Wakabayashi teaches the smartphone, wherein the screen is further adapted to display a video including simultaneously captured frames from the Tele and Wide cameras (Kim, paragraph 110, 213 and 220 and Wakabayashi, paragraphs 118-120).
Re claim 5: Kim as modified by McMordie and Wakabayashi teaches the smartphone, wherein the screen is further adapted to display a visible frame (Wakabayashi, 30a/30b) that shows and defines the FOVt within the FOV w (Wakabayashi, paragraphs 118-120).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878